Title: To Alexander Hamilton from David Howell, 31 August 1796
From: Howell, David
To: Hamilton, Alexander


Halifax [Nova Scotia] Aug. 31. 1796
Sir,
Col. Barclay & myself after 7 or 8 days canvassing have agreed upon the Hon. Egbert Benson of N.Y. as 3d Comissr.
As he is your friend as well as ours let me request your influence with him to accept this appointment. We never shall agree on any other person. The alternative is not very ⟨promising⟩ nor likely to prove satisfactory to either Country.
I hope your State will suspend their claim on Mr. Benson only for a few weeks this fall. The Cause Col. Barclay & myself have agreed Shall be tried in the City of N. York.
It is not likely that the Surveys can be compleated till late in this fall. The Agents must then have time to prepare—and the Commissioners & Agents cannot meet in the Winter conveniently so that the trial will probably be in N. York next Spring. This we have agreed to for Mr. Bensons convenience—so he will see how entirely he has our Confidence & may hope to give Satisfaction to both Countries.
We have sent a Vessel to bring him to attend merely in answering the Court & opening the business—to sit only a few days & adjourn.
As you delight in doing public Service I assure myself of your attention to the object of this Letter. I need only add that when I parted with you I requested you to consult Mr. Benson & to write me whether he would accept or not & that from your Silence I had some reason to hope he would accept.
With great esteem & respt Sir your very He Sert
David Howell
Hon. A. Hamilton.
